Citation Nr: 0416145	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  01-09 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chronic dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1972.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a February 2001 rating decision 
of the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted the veteran's claim of 
entitlement to service connection for chronic dermatitis and 
assigned a 10 percent disability, effective from February 23, 
2000.  The veteran perfected an appeal as to the disability 
rating assigned.

A hearing was held before the undersigned in October 2002.  
The transcript of that hearing has been associated with the 
claims file.  

When this matter was last before the Board in July 2003, it 
was remanded to the RO for the purpose of the issuance of a 
supplemental statement of the case in application of the 
decision of the United States Court of Appeals for the 
Federal Circuit (CAFC) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter DAV) to the instant appeal.  In February 2004, 
the RO issued a supplemental statement of the case and the 
matter was returned to the Board for further appellate 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  A 
VCAA notice letter which conforms to the requisites of 
Quartuccio, supra does not appear to be on file.

The most recent pertinent VA examination was conducted in 
December 2003.  In the instructions from the RO, the examiner 
was requested to provide explicit responses to certain 
questions regarding the veteran's service-connected chronic 
dermatitis.  The report of the examination failed to include 
the answers to the specific questions that were posed.  The 
Board finds that obtaining answers to those questions is 
essential in the evaluation of the veteran's service-
connected chronic dermatitis under both the old and new 
rating criteria used in the rating of skin disabilities.  

Therefore, this examination is not adequate for adjudication 
purposes, and further examination is warranted for purposes 
of adequately determining the current level of severity of 
his service-connected chronic dermatitis disability.

It is significant to note in regard to the future examination 
that the CAVC concluded in Ardison v. Brown, 2 Vet. App. 405 
(1994) and Bowers v. Brown, 2 Vet. App. 675, 676 (1992), that 
whenever possible examinations of skin conditions should be 
made when most disabling.

Secondly, it is clear from the record, that the veteran has 
been receiving ongoing treatment from VA for his chronic 
dermatitis.  The most recent medical treatment records in the 
claims file, however, are dated in January 2003.  It is 
incumbent upon VA to obtain current treatment records when 
their location has been identified.  




The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, codified at 
38 U.S.C.A. § 5103, and any other 
applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his chronic dermatitis 
since January 2003.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by dermatologist or another appropriate 
available medical specialist, including 
on a fee basis if necessary, to determine 
the current severity of the veteran's 
service-connected chronic dermatitis.  

If possible, the examination should be 
scheduled during a period of flare-ups of 
the veteran's service-connected chronic 
dermatitis when the veteran's skin 
disorder is most disabling.  Bowers, 
Ardison, supra.  

The claims file, copies of the 
previous and amended criteria for 
rating skin disorders pursuant to 
38 C.F.R. § 4.118; Diagnostic Code 
7806, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination.  The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  Any further 
indicated special tests and studies 
should be conducted.

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected chronic 
dermatitis, in correlation with the 
applicable diagnostic criteria set forth 
in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2003).  The medical specialist 
must address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for dermatitis 
(Diagnostic Code 7806 prior to and 
effective as of August 30, 2002).

In addition, the examiner must address 
the following medical questions:
(a)  Does the veteran's dermatitis 
involve an exposed surface or 
extensive area, and if so, do his 
symptoms include exfoliation, 
exudation or itching?  

(b)  Does the veteran's dermatitis 
involve exudation or constant itching, 
extensive lesions, or marked 
deformity? 

The examiner should take into account 
flare-ups in the veteran's dermatitis as 
well as the use of his prescribed 
medication (Lidex cream) to alleviate 
symptoms in assessing the nature, extent, 
and severity of his service-connected 
dermatitis.  

The examiner must also identify what 
percent of the veteran's entire body has 
involvement of dermatitis, whether more 
than topical therapy was required during 
the previous 12 month period, and whether 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs are required, and 
if so, for what duration.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an initial disability rating in excess of 
10 percent for chronic dermatitis.  In 
that regard, it is noted that since this 
appeal is based upon an initial rating, 
separate ratings could be assigned for 
separate periods of time based on the 
facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App 
119 (1999).  The VBA AMC should also 
document its consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(2003).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to an initial increased disability 
evaluation, and may result in a denial.  38 C.F.R. § 3.655 
(2003); Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


